NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

SAMUEL M. JAMES,
Claimant-Appellant,

V.

ERIC K. SHINSEKI,
SECRETARY OF VETERANS AFFAIRS,
Respondent-Appellee.

2012-7129

Appeal from the United States Court of Appeals for
Veterans Claims in case no. 11-2539, Judge Alan G.
Lance, Sr. »

ON MOTION

ORDER

Upon review of the duplicate documents submitted by
Samuel M. James, the court determines that the two
documents should not have been filed as different entries.
The Secretary moves for an extension of time to file his
brief.

J ames filed a document entitled "Appellant Appeal for
a Writ," which was filed by the court as a motion within

SAMUEL JAMES V. SHINSEKI 2

this appeal. A few days later the court received another
copy of that document from James, and the court treated
that as his brief. The court rejected the brief for failure to
use the official court form (enclosed).

lt appears that James is attempting to make argu-
ments concerning the merits of his case, and such argu-
ments should be in a brief. The filing of the other copy of
that document as a motion was unnecessary, and the
motion is denied.

Accordingly,
IT Is ORDERED THAT:

(1) The document treated as a motion, i.e., "Appellant
Appeal for a Writ," is denied because such arguments
should be made in the appellant's brief.

» (2) The Secretary's motions are granted. The Secre-
ta'ry's brief is due within 21 days of the date.of filing of
this order.

FoR THE CoURT

 2 8  /s/ Jan Horbaly
Date J an Horbaly \'
Clerk
cc: Samuel M. James
Corinne A. Niosi, Esq.
s8 U.S. COUR`l:lJlI'=E\PPEALS FOB
me Fsnsa¢xicuzcun
AUG 2 8 2012

JAN HOBBALY
C|.ERK